DETAILED ACTION
	This office action is in response to the continuation (CON) application filed on June 18, 2021.  This application is a CON of US Application No. 16/690,848, which has matured into U.S. Patent No. 11,042,003 B2.  
Claims 1-12 are presented for review, with claims 1 and 6 being in independent claim form.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on June 18, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (ten (10) pages) were received on June 18, 2021.  These drawings are acknowledged.

Specification
The first paragraph of the disclosure is objected to because the most-recent US PTO data should be used.  For example, the U.S. Patent No. 11,042,003 B2 should be updated.  Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: the terms “a telecommunications cable” and “a cable” should recite the same language.  For example, the second recitation of “and a cable inserted therein” causes confusion (see 35 U.S.C. 112(b) rejection below).  There are three instances of “a cable” after the initial “a telecommunications cable.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "a cable" in the claim body after the first recitation of “a telecommunications cable.”  There is insufficient antecedent basis for this limitation in the claim, because it is unclear if this “a cable” feature added later in claim 1 is a new feature, or if is refers to the first “telecommunications cable.”  Correction is required.  Claims 2-4 are rejected at least as being dependent from claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. US 2013/0014974 A1, and further in view of Aznag et al. WO 2013/149846 A1.  Additionally, the Examiner fully incorporates, and agrees with, the logic and rationale in order to find the current claims 1-12 obvious.  See the Written Opinion in sections 11 -11.4 from the IDS filed June 18, 2021 (PCT/EP2015/054408; as found in parent file).
Regarding independent claim 1, Burke et al. US 2013/0014974 A1 teaches (ABS; Figures 1, 1A, 2, 3, 3A, 4-5; corresponding text, in particular paragraphs [0033] – [0042]; Claims) a telecommunications cable fixation and sealing kit (Figs.) comprising: an adapter tube 24 configured to slidably receive a telecommunications cable (such as 32, Fig. 1A), the adapter tube defining a perimeter having a generally circular transverse cross-section (outer shape of 24 is circular; see cited Figs.) and defining a peripherally-closed throughhole having a generally non-circular transverse cross-section (negative space is non-circular in Figs. to match shape of inserted cable(s)).
Regarding first independent claim 1, Burke does not expressly and exactly teach that the kit includes a “fixation strip” configured for bending around the adapter tube and a (sic “the telecommunications”) cable inserted therein and for compressing the adapter tube around the cable inserted therein for clamping and sealing the cable relative to the adapter tube.

Since Burke and Aznag are both from the same field of endeavor, the purpose disclosed by Aznag would have been recognized in the pertinent art of Burke.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Aznag, for the kit to include a “fixation strip” feature to allow moisture sealing and fixing of a telecommunications cable, such as in the overall device enumerated by Burke, in order to properly seal and secure cables in a telecommunication enclosure by having a clamping force for proper and redundant securing.  One having ordinary skill in the art at the time of the effective filing date would have recognized that properly securing the cable / jacket / adapter (of Burke) by the structure of Aznag, would have been obvious for the purposes and motivations of improved optical coupling and mechanical redundancy of the cable.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 1 is found obvious over Burke and further in view of Aznag.
KSR v. Teleflex, 127 S.Ct. 1727 (2007).
Regarding claim 3, the tube of Burke meets the unitarily molded rubber material structure (para [0075]) as a “rubber or elastomeric material.”
Regarding claims 4-5, the features of the “gel sealant” and “gel block” in these claims is made obvious by the secondary teaching of those gel features as found in Aznag above.  One having ordinary skill in the telecommunications are would have recognized how to properly seal and clamp the adapter tube of Burke with the “gel sealant” and “gel block” features of Aznag.  For these reasons, claims 4-5 are obvious over Burke and further in view of Aznag.  KSR.
Regarding the second independent claim 6, Burke teaches a “jacket”, but does not expressly and exactly teach the jacket has a “generally non-circular transverse cross-section” or that a “cable fixation device” is configured for removable mounting using the fixation strip.  However, Aznag, as in claim 1 above, teaches the “fixation strip” being bent around the jacket, but also to include a cable fixation device (Fig. 25) for such application.  The features of mounting are considered removable based on the Aznag perfectly circular.  
Since Burke and Aznag are both from the same field of endeavor, the purpose disclosed by Aznag would have been recognized in the pertinent art of Burke.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teachings of Aznag, to have a fixation strip bent around the (non-circular) jacket, with a cable fixation device for removably mounting the tube to a telecommunications housing, such as in the overall device enumerated by Burke, in order to properly seal and secure cables in a telecommunication enclosure by having a clamping force for proper and redundant securing, but also to allow removable mounting for the reasons enumerated by Aznag.  One having ordinary skill in the art at the time of the effective filing date would have recognized that properly securing the cable / jacket / adapter (of Burke) by the structure of Aznag, would have been obvious for the purposes and motivations of improved optical coupling and mechanical redundancy of the cable.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 6 is found obvious over Burke and further in view of Aznag.
Regarding dependent claim 7, the tube of Burke meets the unitarily molded rubber material structure (para [0075]) as a “rubber or elastomeric material.”
perfectly “flat”).
Regarding claim 9, note the breath of a term such as “strength member”, as the elements and structure at the base of Fig. 25 Aznag are functionally adding strength and durability during clamping.  Securing the cable(s) into place in Fig. 25 of Aznag can be considered clamping.
Regarding claims 10-11, the features of the “gel sealant” and “gel block” in these claims is made obvious by the secondary teaching of those gel features as found in Aznag above.  One having ordinary skill in the telecommunications are would have recognized how to properly seal and clamp the adapter tube of Burke with the “gel sealant” and “gel block” features of Aznag.  For these reasons, claims 10-11 are obvious over Burke and further in view of Aznag.  KSR.
Regarding claim 12, a flexible strip is shown by Aznag for securing the cable (Fig. 25), and although the term “metal” is not expressly disclosed by Aznag to describe this flexible strip, it would have been obvious to a normally skilled artisan that such feature was likely a metal to clamp the adapter tube.  For these reasons, the “metal” or “metallic” feature would have been obvious based on Aznag’s disclosure, and one having ordinary skill in the art would have been able to integrate a metal flexible strip without undue experimentation or burden.  Further, selecting “metal” as the material would have been an obvious design choice for selection of materials.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, claim 12 is found obvious over Burke and further in view of Aznag.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,495,838 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the ‘838 patent anticipates all features found in claims 1-2 of the current application; while independent claim 4 of the ‘838 patent anticipates all features found in claims 6 and 12 of the current application.  The current independent claims 1 and 6 are broader in scope than allowed claims 1 and 4 of the ‘838 patent.  Regarding dependent claims 3 and 7, see claims 2 and 6 of the ‘838 patent.  Regarding dependent claims 4, 5, 10, and 11, see claims 3 and 9 of the ‘838 patent, which make obvious such features (gel sealant and gel block are split up into two claims, but the overall features are found obvious over the claims 3 and 9 of ‘838, standing alone, because the gel sealant and gel block would be at “different locations” along the tube).  Regarding dependent claims 8-9, see claims 7-8 of the ‘838 patent.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-C:

-Reference A to Coenegracht ‘003 is the parent patent.
-Reference B to Kempeneers ‘537 is pertinent to a cable sealing and retaining device with a fixation part surrounding a cable.
-Reference C to Smith ‘658 is pertinent to anchoring an optical cable to a splice closure assembly using a flexible clamping means (see Fig. 11 element 120).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874
February 9, 2022